﻿On taking the floor for the first time in this session of the General Assembly, we respectfully bow in memory of a great statesman and freedom fighter, Mr. Agostinho Neto, President of the MPLA  Worker's Party and President of the People's Republic of Angola. His highly regarded humanistic nature and his commitment to justice and the struggle against imperialism make him an historic figure to be remembered forever. Not only did President Neto win admiration and affection from his own Angolan people and the struggling people in our own zone, but he was admired and loved by all peace-loving people throughout the world. For us, he was and will always be a symbol of fighting Africa. He will continue to be a symbol of that Africa determined to break loose the chains of colonialist and imperialist domination. For us, President Neto was and will always be the symbol of that Africa which builds on the happiness of the people. For us, a people fighting for a society free from exploitation of man by man, we believe the best way to pay homage to his memory can only be through the pursuance of his ideals of struggle for freedom and justice.
179.	For us, who come from a zone of confrontation between liberty and domination, it is with special emotion that we congratulate you, Sir, on your unanimous election to the presidency of this thirty-fourth session of the General Assembly. You come from the United Republic of Tanzania, a front-line State with which the People's Republic of Mozambique is united through ties of blood shed by our two peoples in the common struggle against colonial domination and imperialist aggression.
180.	The party, the people and the Government of the United Republic of Tanzania were always with us in the struggle against Portuguese colonialism. Today we are together in the same trench in the struggle for the political and economic emancipation of our countries. The United Republic of Tanzania remains in the front line of our common struggle against racist and minority regimes in southern Africa. For its commitment to the struggle for liberation of the world in general, and of Africa in particular, your country became a permanent target of imperialist aggression. The invasion and massacres recently perpetrated by the racist horde of Idi Amin against the United Republic of Tanzania were intended to destroy a secure bulwark of national liberation movements. Once again justice and liberty triumphed. Once again terror and oppression were defeated.
181.	Since 1971, Ambassador Salim Ahmed Salim in his capacity as Chairman of the Special Committee on decolonization has demonstrated not only the qualities of a great diplomat but also those of a true fighter for people who are subjected to colonial and racist domination. We are certain, Mr. President, that, with your experience and dedication to the ideals of liberation as well as your commitment to peace and progress, the work of this session will, under your enlightened guidance, be rewarded with a success which will be important in the coming decade.
182.	The decade which will elapse in two months' time has been a qualitative success in terms of the liberation struggle of the peoples of the world in general and of Africa in particular.
183.	In Asia, the peoples of Afghanistan and Iran succeeded in deposing dictatorial regimes which were part of the siege of imperialist fire against socialist forces. However it is the historic victory of the peoples of reunified Viet Nam, Laos and Kampuchea over the major imperialist Power that continues to inspire and encourage mankind's struggle for just societies, free from the exploitation of man by man.
184.	In Latin America, the people of Nicaragua and Grenada swept away oligarchic dictatorships, paving the way for new possibilities of liberation in that region.
185.	In Europe, following the collapse of the Salazar- Caetano Fascist-colonial dictatorship in Portugal, and that of Franco in Spain, the people of those countries re-established the freedom denied to them for more than 40 years through systematic terror and repression.
186.	In Africa, for centuries subjected to pillage and colonial and imperialist domination and exploitation, the collapse of the Portuguese colonial empire; the in-dependence of Seychelles, Comoros and Djibouti; the overthrow of the backward imperial regime of Ethiopia; the destruction of the corrupt and dictatorial regimes of Uganda and Equatorial Guinea; and the revolutionary transformations in Benin, Madagascar, the Congo, Ethiopia and Seychelles—all constitute important victories for peoples that love peace and freedom.
187.	In North Africa, the military, political and diplomatic successes of the Frente POLISARIO which resulted in the peace agreement between it and Mauritania have contributed to a greater isolation of the colonialist regime in Rabat. By signing the accord, Mauritania regained the dignity it had lost during its association with the expansionist and colonial adventures of Morocco. The new leaders of Mauritania have in that way shown a greater sense of responsibility and a comprehension of the inevitability of the victory of the peoples' struggle for self-determination and national independence.
188.	On the other hand, Morocco has persisted in refusing to recognize and accept the existence of the nation of the Saharan people. Morocco is flagrantly violating the Charter and resolutions of the United Nations, particularly resolution 1514 (XV). Shamelessly, the Kingdom of Morocco is occupying by force that part of the Territory of Western Sahara which only yesterday it said belonged to Mauritania and is now claiming ownership of it. This clearly reveals how fallacious are the arguments of Morocco, which has no intention other than to camouflage its expansionist aspirations.
189.	The international community must condemn this occupation and demand the withdrawal of the Rabat regime from Saharan territory so that the people of Western Sahara, under the enlightened leadership of the Frente POLISARIO, are able to promote in peace the development of their country. The People's Republic of Mozambique reiterates its total solidarity with the just struggle of the Saharan people.
190.	It is in southern Africa, however, that the most significant changes have taken place. The proclamation of the People's Republic of Angola and of the People's Republic of Mozambique has shaken the imperialist strategy of the domination and exploitation of our peoples and of our natural resources. In Angola and Mozambique, the flag of proletarian internationalism is flying in the sight of the last bastions of racist and colonial domination. The independence of our two countries signalled the eventual collapse of the system of apartheid racism and colonialism. Imperialism does not readily accept that. Thus, while at the international level imperialism spreads calumnious campaigns of lies and defamation against the People's Republic of Mozambique and the People's Republic of Angola, it organizes, finances and intensifies military and logistic support for the racist regimes to attack our countries.
191.	Desperate at their inability to liquidate the national liberation movements, the imperialist Powers are trying to co-opt movements by appearing as defenders of the liberation of the people of Namibia, Zimbabwe and South Africa.
192.	In Washington, London, Paris, Bonn and other headquarters of power in the Western countries, plans are being orchestrated to safeguard what is euphemistically called' 'Western civilization'', something that was imposed on our people by whips and shackles, through cruelty and terror.
193.	That is how the Anglo-American initiatives for Zimbabwe and the initiatives of the five Western Powers for Namibia came into being. Those initiatives were engendered to maintain hunger, misery, illiteracy and disease in Zimbabwe and Namibia. This is done to ensure that South Africa remains a farm, a private property for the transnational companies and a strategic base for aggression against and domination over the rest of Africa. Imperialism does not care that children are massacred in Nyazonia, that women are assassinated in Kassinga, that men are decimated by undernourishment in the plantations of Rhodesia or that young people are brutally murdered in Soweto for refusing "acculturation". Those are the "Western democracy" and "Western values" which are heroically resisted by the peoples of our zone.
194.	The brutality of the racists and the imperialists finds an answer among our people, who, with weapons in their hands and with their own blood and through the sacrifice of their best sons, have drawn a frontier between freedom and oppression, between human dignity and servitude.
195.	In Zimbabwe and Namibia, the armed struggle is gaining momentum and is tying the noose ever tighter around these centres of domination and exploitation. The Patriotic Front of Zimbabwe and SWAPO in Namibia, through the determination shown and the sacrifices made during their respective liberation struggles, have proved to be the only legitimate representatives of their respective peoples, and in this way have won the admiration and respect of the international community.
196.	The legitimacy and justice of the struggle of the peoples of Zimbabwe and Namibia were unanimously reaffirmed by the International Conference in Support of the Peoples of Zimbabwe and Namibia, which took place in Maputo in May of 1977.  As a result of that Conference, the racist and minority regimes of Pretoria and Salisbury were subjected to increased international isolation, and the manoeuvres of those two regimes, aimed at the establishment of puppet regimes, were denounced.
197.	During that Conference, the international community reiterated the need for the implementation and application of sanctions decreed by the Security Council against the British colony of Southern Rhodesia and made an appeal for the imposition of a mandatory arms embargo against South Africa, which persists in the illegal occupation of Namibian territory.
198.	That Conference condemned certain Western Powers which, in violation of the sanctions imposed by the United Nations, continue to supply military and other types of support which help to maintain the colonization of Southern Rhodesia and Namibia and encourage aggression against the front-line States.
199.	On the other hand, the Conference made an appeal to the international community to increase political and financial assistance to the national liberation movements as well as to the front-line States. However, we must note with regret that, although we were united in making that decision, we are divided in implementing it. Thus we find that in Mozambique, Angola, Zambia and Botswana the aircraft inflicting massacres are of French patent, the weapons killing defenceless people are of Belgian make, the helicopters transporting mercenaries and machine-gunning schoolchildren are of American origin, and the fuel enabling the illegal regime to attack us is provided by the United Kingdom. With all this, they intend to impede the advance of the national liberation movements. The friends of exploitation and domination continue to support racism and colonialism.
200.	In contrast, the socialist countries, the Nordic countries and other countries whose peoples prize peace and freedom have substantially increased their support for the liberation movements and the front-line States. It is from those countries that we receive ambulances and blankets for the refugee camps and seeds and tractors for our agricultural centres, which are being destroyed daily by the racists. Those countries supply us with physicians, engineers and technicians, with whom the liberation movements and the front-line States are building together the social progress of their peoples.
201.	The socialist countries have been supporting the needs of our struggle. They supply us with the necessary weapons for the strengthening of our defence capacity, thus implementing the decisions of the Security Council.
202.	The peoples of Zimbabwe and Namibia answer the obstinacy of the colonialists and racists by intensifying their armed liberation struggle.
203.	In Zimbabwe, the colonial Power has been compelled to face up to its responsibilities in the decolonization process primarily as a result of the political and military victories of the Patriotic Front as well as of the pressure of the international community.
204.	It was within that framework that the United Kingdom agreed during the Meeting of Heads of Government of Commonwealth Countries held recently in Lusaka to convene a constitutional conference in London with a view to sorting out a negotiated solution of the Rhodesian problem.
205.	The Patriotic Front, in agreeing to participate in that conference, demonstrated again that the forces waging the fight for freedom can also negotiate a peace aimed at bringing about liberty and dignity for their people. The Patriotic Front, determined to contribute to the successful conclusion of that Conference, has shown maturity and flexibility in the negotiation process. It is the Patriotic Front that is making substantive concessions. As an example, in agreeing that 20 per cent of the seats in the Legislative Assembly in Zimbabwe be reserved for whites, the Patriotic Front has sacrificed an important aspect of its anti-racist principles, with the aim of facilitating the search for a solution.
206.	The Patriotic Front is the main force in Zimbabwe leading the armed liberation struggle. The Patriotic Front is the legitimate representative of the Zimbabwean people. The Patriotic Front represents the ideals of freedom and justice. Therefore, all our support and solidarity must be given to the Patriotic Front. Nobody is more able than the Patriotic Front to determine whether or not the objectives for which it is fighting have been achieved. Only the attainment of these objectives can end the armed struggle and bring peace and, consequently, the lifting of sanctions.
207.	The international community cannot accept the unilateral lifting of sanctions, as some of the most conservative circles in the United States of America and in the United Kingdom suggest. We hope that the Governments of those and other countries will resist pressures in that direction. The international community must condemn any Government in Zimbabwe that is not based on criteria established with the full agreement of the Patriotic Front.
208.	On the question of Namibia, SWAPO, the frontline States and the international community have accepted the plan of the United Nations Secretary- General for the decolonization of that Territory in accordance with Security Council resolution 435 (1978) and other relevant resolutions of our Organization.
209.	Meanwhile, South Africa continues to refuse to implement that plan, in flagrant defiance of the decisions of the United Nations. Its intransigency results from the complicity of and support given by certain Western countries. 
210.	It is the duty of the international community to denounce and condemn the delaying manoeuvres of South Africa and its allies, which seek to create obstacles in the way of the liberation process of the people of Namibia. The United Nations must take concrete measures against South Africa so as to ensure that the plan adopted by the Security Council will be applied. We must intensify our support for and solidarity with SWAPO, which is fighting for a free, united and indivisible homeland. Walvis Bay is an integral part of Namibia. Namibia belongs to Namibians, and no one can claim a right to appropriate any single part of its territory.
211.	The main enemy of the peoples of Africa is the racist regime of Pretoria and its devilish system of domination and apartheid. Apartheid is hunger and' misery, disease and ignorance, acculturation and unemployment; in other words, apartheid is a complete denial of the human being.
212.	Opposed by South African peoples, denounced and rejected by the international community, the apartheid regime tries to introduce cosmetic changes which do not modify in substance the structure of domination and discrimination. It is in this context that we witness the pseudo-liberalization of the regime in certain social domains. It is also in the same context that the policy of bantustanization was introduced. Through the Bantustans the regime of South Africa tries to create buffer States in order to protect the racist citadel. Through the Bantustans, it can put at its disposal a permanent reserve of a cheap labour force which ensures the continuity of the system of exploitation. Through Bantustans the people which constitute the South African nation are divided. That is why we say "No" to the Bantustan of Transkei, "No" to the Bantustan of Bophuthatswana and "No" to the Bantustan of Venda. And we will say "No" to any Bantustan.
213.	It is a sacred duty of peace and freedom-loving forces, and particularly the United Nations, to support the liberation struggle of the South African people led by the African National Congress of South Africa.
214.	The eradication of apartheid is an essential task of the whole of humanity.
215.	We, the front-line States, feel that our own independence will remain incomplete until the day that all the people of southern Africa are free from colonialism and racism. Until that day we will provide a secure rear base of national liberation for the people of Zimbabwe, Namibia and South Africa.
216.	That is why in 1975, on the occasion of the admission of the People's Republic of Mozambique into the universal community of nations, we appealed for a complete and total boycott against the illegal and racist regime of Southern Rhodesia and affirmed our decisive readiness to assume all the responsibilities in conformity with our international duties.
217.	A few months later, on 3 February 1976, the President of the People's Republic of Mozambique, His Excellency Samora Moises Machel, announced to the world the closing of our borders with the British colony of Southern Rhodesia in compliance with the sanctions imposed by Security Council resolution 253 (1968). This act constitutes our example of solidarity with the struggling peoples. It is not just a mere declaration of principles, because we converted it into concrete action.
218.	The fulfilment of that and other pertinent resolutions has caused serious difficulties in the economy of our own country. These difficulties are aggravated by the fact that our economic structure, conceived by colonialism, had been oriented to serve the interests of the racist regimes of Pretoria and Salisbury. Hundreds of thousands of our workers went to the plantations and mines of Rhodesia. Towards Southern Rhodesia were directed important roads and railroad connexions. The main purpose of all these connexions was the transport of Rhodesian goods. The breach of this flow came to overburden our already weak economic situation. However, despite all of these difficulties, the Mozambican people are giving shelter to more than 160,000 Zimbabwean refugees, who are in need of food, health care, housing, clothing. They need hoes, tractors and other means of producing food. The children need milk and books. It is our people in Mozambique who endure the major part of this burden.
219.	Our country is a victim of constant armed aggressions from the racists. Why does the enemy attack us? I should like to quote His Excellency Samora Moises Machel, the President of the People's Republic of Mozambique, in this connexion. He said:
"What is the main objective of the enemy? It is to impede our support to the liberation movement of Zimbabwe, to obstruct our economic development and the consolidation of our independence. The Smith-Muzorewa regime carries out its role of devoted agent of imperialism in the area. Its tasks are to prevent the liberation of Zimbabwe, to prevent the liberation of South Africa and Namibia and also to destabilize the independent States in the area."
220.	In the beginning of September, just before the present Assembly session started, the enemy forces committed a total of 18 armed attacks and 65 frontier violations. In one of the biggest escalations ever, the Rhodesian forces used 13 Mirage planes, 8 Bell helicopters, and 5 reconnaissance planes of other makes.
221.	They came to spread death and destruction. Mozambicans were killed and wounded. They had as a main target an important agro-industrial complex in the Chokwe district. In this incursion they destroyed several bridges, factories and means of transportation. The enemy attacked, killed and destroyed without any discrimination.
222.	The aggression was mainly concentrated in the provinces of Manica, Sofala and Gaza. The main targets were the civilian population, the refugee camps, the production centres, the means of communication and other strategic economic structures.
223.	In their slaughter and plunder operations, the racist forces used a great number of planes and helicopters to spread destruction and terror. They shot old people dead, they cut open the wombs of pregnant women, they turned the children's gardens into cemeteries. They used napalm and fragmentation bombs against our hospitals and schools. 
224.	Thus the criminal band violates the fundamental rules of war; they ignore the most elementary principles of human rights. The Smith-Muzorewa forces are seconded by mercenaries—the famous criminal soldiers of fortune recruited from certain Western countries. Imperialist interests are defended by mercenaries. Hence, when the people's justice sentences them to deserved punishment, the imperialist mass media with a great outcry accuse us of dictatorship and violation of human rights.
225.	The Security Council in its resolution 386 (1976) appealed to the international community to provide Mozambique with financial, technical and material assistance to enable it to implement its policy of economic independence vis-a-vis the racist regime of Rhodesia and to provide us with better conditions for complying with United Nations mandatory sanctions. The same Council in resolution 411 (1977) appealed to the international community to reinforce our defence capability.
226.	Nevertheless, we find that the majority of the international community has not honoured its commitment.
227.	However, it is important to emphasize that solidarity with the peoples of Zimbabwe and the front-line States has been shown in a positive and consistent way, especially by the socialist and the Nordic countries that have, in compliance with the decisions of the United Nations, rendered considerable support to our programmes of economic and social development, national defence and assistance to the refugees.
228.	With the support of all peoples of the world and, most of all, relying on its own strength the Mozambican people are very confident of victory. The main factor of victory is men who are fully aware; a mobilized and organized people like ours.
229.	In Mozambique, Zimbabwe, South Africa and Namibia the enemy is doomed to defeat.
230.	Let us at this stage pay a tribute to Mr. Kurt Waldheim for his relentless efforts to solve all the intricate problems facing mankind today. Particularly, we want to thank him for his role in the liberation of southern Africa and the consolidation of the newly independent countries.
231.	The United Nations has since 1947 been discussing the situation in the Middle East. Several resolutions, recommendations and decisions have successively been adopted by the General Assembly, the Security Council and other international institutions and forums. However, the problem is still there without any solution. On the contrary, the situation in loco is worsening day by day.
232.	Why does the problem of the Middle East remain unsolved, despite being considered one of the major concerns of humanity? For us the answer is clear and simple. It is imperialism and its ally, Zionism, which persist in opposing the inalienable rights of the Arab people of Palestine to self-determination and national independence and the creation of their own sovereign State and which remain stubborn in their illegal and repressive occupation of the Arab territories seized since June 1967.
233.	Imperialism and Zionism develop manoeuvres in order to maintain the status quo of domination and oppression and intensify aggression against the Arab people, thus increasing the tension already existing in the region.
234.	Unsatisfied with the regrettable situation prevailing in the Middle East, imperialism patronizes the capitulation of Egypt and its treason to the cause of Palestinian and Arab peoples, reinforces the aggressive military capability of the Zionist regime against Lebanon and the Palestinian refugees and encourages the Zionist colonization of the occupied Arab territories.
235.	A lasting peace in the Middle East is not coadunate with the vile treason to the Palestinian cause, which is now considered "courage''; and it cannot be in sympathy with the Zionist aggression and colonization of Arab peoples.
236.	A lasting peace implies respect for the inalienable rights of the Palestinians to self-determination, national independence and the creation of their own free and sovereign State under the leadership of the PLO; and it also implies the unconditional, total and complete withdrawal of Israel from the occupied Arab territories. A separate peace is meaningless while all Arab nations and the Palestinian people are still under Zionist bayonets. In this context the People's Republic of Mozambique denounces and condemns the separate accords between Egypt and Israel and reiterates its support for solidarity with the just struggle of the Palestinian people under the leadership of the PLO and with the Arab peoples for a comprehensive and just solution of the problem of the Middle East in accordance with their legitimate aspirations.
237.	The serious problems of South-East Asia are the consequences of the very long period of colonial and imperialist domination imposed on the peoples of Indo-China. We believe that forgetting the past leads us to indulge in an incorrect analysis of the recent events in the region. For us this is not a fortuitous conclusion, but the result of the experience and practice of our people recently liberated from colonial and imperialist domination.
238.	A military defeat creates a political misfortune and a crisis of international credibility. Furthermore, in the case of a major imperialist Power, defeat generates the disintegration of its system of domination. The core of the South-East Asian problem consists in the attempt of imperialism to erase its shameful defeat in IndoChina. This explains the increased manoeuvres, political, diplomatic and economic pressures and propaganda against the nations of this region, which are following an independent and socialist path.
239.	The correct and adequate answer of the international community to this situation must be an increase of concrete material support to the people of this region to enable them to reconstruct their countries ravaged by the war of imperialist aggression and to create that climate of good-neighbourliness and stability among themselves which is very important for their rapid progress and development.
240.	In a period in which human rights is the theme of most public statements, we are forced to sit together in this chamber with those who represent bestiality and genocide in Kampuchea. But we are sure that history, which is made by people, will soon rectify this situation and once more condemn those who are against the true representatives of the people. For us, as well as for the people of Kampuchea, the situation in that country is irreversible. The Government of the People's Republic of Kampuchea is the legitimate representative of the Kampuchean people and the only one entitled to participate in that capacity in all international organizations and forums, particularly in the United Nations.
241.	Still in the Asia region, the situation prevailing in East Timor is of concern to us. The colonization and repression of the people of East Timor forbids us to keep silent, particularly when the Maubere freedom fighters continue to struggle for the liberation of their occupied country, notwithstanding the sacrifices that entails. The representative of the Portuguese Government, the administering Power, very recently declared in this Assembly that the process of decolonization of East Timor is not yet accomplished. The Maubere people reject annexation, and the administering Power does not accept the fait accompli. That is why the international community cannot remain indifferent to the courageous and difficult struggle for national liberation being waged by the Maubere people against Indonesian colonialism and for the regaining of their inalienable right to self-determination and national independence. The United Nations must take the appropriate measures to force Indonesia to withdraw from East Timor and to allow the process of decolonization to go forward to its conclusion.
242.	Once again the People's Republic of Mozambique is compelled to denounce and condemn the Indonesian occupation and repression in East Timor. In accordance with the decision taken at the Sixth Conference of non-aligned countries, we reaffirm our unconditional support for the just struggle for national liberation being waged by the Maubere people, led by FRETILIN. 
243.	We demand the total withdrawal of the foreign occupation forces from the southern part of Korea and we reaffirm our solidarity with the Democratic People's Republic of Korea, devoted as it is to the peaceful unification of Korea.
244.	We also express our solidarity to the people and Government of the Republic of Cyprus in their struggle to achieve strict respect for their sovereignty, independence, territorial integrity, unity and non-alignment.
245.	We feel encouraged by the victories of the Latin American peoples over imperialist, colonialist, dictatorial and Fascist domination.
246.	We salute Saint Lucia, a recently liberated country formerly under colonial domination and now accepted by this Assembly as a full Member of our Organization. We offer our friendship and co-operation to Saint Lucia.
247.	Our friendship and solidarity goes equally to the people and Government of Grenada, which has liberated itself from a dictatorial regime. We salute its brave decision to sever totally the relations that existed between it and the racist regimes of southern Africa, thereby contributing to the victories of oppressed peoples.
248.	We bring special greetings from the people of Mozambique to the Nicaraguan people and the Sandinist National Liberation front for their historic victory over the Somoza dictatorship and oligarchy. Weapons in hand, the Nicaraguan people destroyed one of the most obsolete and hideous dictatorships of Latin America. We reaffirm our militant solidarity with the people and Government of the new Nicaragua in their efforts towards national reconstruction. We appeal to the international community urgently to grant the necessary assistance for the reconstruction of this country, destroyed by the plundering engaged in by Somoza and the war he imposed on its people.
249.	The entry into force of the Torrijos-Carter treaties on the Panama Canal is a victory for the people of Panama. We consider this an important step in their conquest of total sovereignty over the Panama Canal. In Puerto Rico and Belize, the colonial situation continues. Guantanamo is still occupied by United States troops. We reiterate our support of and solidarity with the peoples of Puerto Rico and Belize in their just struggle for self-determination and national independence, and we demand the complete and unconditional withdrawal of American troops from Guantanamo, an integral part of socialist Cuba.
250.	We condemn the recent decision of the United States Government to reinforce its military presence in Guantanamo and in the entire Caribbean area. This move will endanger the sovereignty and territorial integrity of the countries of that region.
251.	We express our solidarity with the just struggle of the Chilean people for liberty and democracy against the Pinochet dictatorship.
252.	We denounce and condemn the military and Fascist regimes of South America that maintain close ties of friendship and co-operation with the racist and minority regimes of Pretoria and Salisbury, which are planning to create an aggressive military pact in the southern Atlantic.
253.	Peace, stability and human progress are indivisible. The struggle for peace is an integral part of the liberation of oppressed peoples. It demands concrete and effective measures to bring about general and complete disarmament, including nuclear disarmament. The bases for establishing a new, just and equitable international economic order are liberty and peace.
254.	The recent signing of the SALT Treaty, which we hope will soon be ratified by the United States Government, constitutes an important contribution to the solution of the problem of the nuclear arms race. We salute this important Treaty, and we hope that it will encourage the parties involved in these negotiations to proceed to general and complete disarmament, and particularly nuclear disarmament.
255.	We feel that if the industrialized countries could reach agreement on lowering the high budgets they are devoting to the arms race and utilize the sums released for the benefit of development, they would be effectively participating in the elimination of the starvation and hunger that are undermining the majority of mankind; this, too, would contribute to the cause of disarmament.
256.	The disarmament process is a long and tortuous one. It demands political will, mutual confidence and, most of all, the determination to create a better future for our children.
257.	It is this same determination that leads us to denounce and condemn the support the imperialist Powers are giving to the apartheid regime for the manufacture of nuclear weapons. The technological and material assistance given to this regime for nuclear purposes can only aggravate the already explosive situation by assisting in the continued existence of racist regimes.
258.	We also condemn the increasing reinforcement of the imperialist military presence in the islands of Diego Garcia, Reunion, and occupied Mayotte, as well as the establishment of the South African military base at Simonstown; we forcefully repudiate the United States Government's decision to deploy its Fifth Fleet in the Indian Ocean, as well as the recently declared intention of the President of the United States to increase his country's presence in that region.
259.	For us such actions of imperialism constitute a serious and direct threat to the sovereignty and territorial integrity of the countries of the region—especially the southern African States—as well as a serious threat to international peace and security.
260.	The materialization of the decisions concerned with the denuclearization of Africa and the transformation of the Indian Ocean into a zone of peace free of nuclear weapons is a must if we want to see general and complete disarmament and world peace.
261.	It is with special interest that we address ourselves to the problems of international peace and security. Motivated by the same special interest, we support the convening of the second special session of the General Assembly to be devoted to disarmament, and we are committed to the materialization of the World Disarmament Conference in the near future.
262.	The energy crisis constitutes a factor of great concern for the international community. In this context, we are of the opinion that it is important to identify new and renewable sources of energy so that they may meet the demands of economic and social development and those of industrial capability growth.
263.	The convening of an international conference in 1981 on new and renewable sources of energy has to aim at elaborating measures conducive to concerted action likely to promote their value and utilization. Such measures have also to meet future needs in the field of energy as part of the efforts undertaken to expedite economic development, particularly in developing countries.
264.	At the same time, we deem it necessary to carry out measures aimed at promoting and encouraging research and development in the exploitation of new technologies and the creation of conditions to make them accessible to developing countries. Thus the whole of mankind would benefit from the outcome of that conference.
265.	By the same token, we think that the holding of an international conference on the peaceful utilization of nuclear energy for economic and social development will constitute a contribution to peoples' social and economic development.
266.	Certain industrialized capitalist countries strongly protest against the rise of the price of oil, to the extent of trying to persuade us that it is the cause of the ever-increasing inflation and recession in their economies. We reject this manoeuvre of accusing oil- producing developing countries of being responsible for such phenomena, which are nothing but the product of contradictions inherent in the capitalist system.
267.	We consider legitimate the decision by the oil- producing developing countries to review the price of this raw material as a measure for defending and controlling their natural resources.
268.	However, we are mindful that the developing countries are the most affected by the economic consequences of the ever-increasing price of oil. Therefore we deem necessary the adoption of urgent appropriate measures to alleviate the situation of these countries, which not by chance are also importers of all the consequences inherent in the present crisis of the capitalist economy.
269.	The many proposals already made in the search for compensatory solutions to this situation allow us to foresee surely positive results in the next negotiations of a global character.
270.	In the interval between this thirty-fourth General Assembly session and the previous one, we the developing countries tried to find negotiated solutions to the problems of the present international economic situation through various ways. Nevertheless, that situation is becoming more and more catastrophic to the whole international community, but with greater incidence on our developing countries.
271.	It is not by accident that this has happened. There is a deliberate persistence in the way some capitalist developed countries and economic financial institutions behave. They act as instruments of domination, of establishment of zones of influence and of economic division. They are pursuing a policy of interference in the internal affairs of our countries. They impose measures to limit our national sovereignty, thus hampering the exercise of peoples' fundamental right to develop themselves according to the economic, political and social paths chosen by them.
272.	Africa is the most flagrant example of this, in the sense that it remains the most seriously affected region as a result of blocking movements imposed on its development and based fundamentally on manoeuvres to perpetuate structures of domination inherited from colonialism, whose consequences have reached the maximum of harm.
273.	May I be allowed to mention the particular case of my country.
274.	The People's Republic of Mozambique is a developing country ruined by colonialism and devastated by war and is among the most seriously affected by natural disasters. We are engaged in our national reconstruction and in creating conditions conducive to our breaking away from under-development and to the setting up of a society free from the exploitation of man by man. This rupture with under-development will take us to complete independence, which comprises the consolidation of political independence and the materialization of economic independence.
275.	In its attempt to perpetuate structures of domination in Rhodesia and South Africa and to spread them to the neighbouring countries, imperialism acts against our efforts through open aggression, economic sabotage and other methods of destabilization. Not with-standing all these manoeuvres, a number of achievements have been recorded by the Mozambican people as a product of their determination to establish a planned economy.
276.	The People's Republic of Mozambique has experienced some years of rich undertakings, which culminated in the preparation of the 1979/1980 biennial State plan. This plan will constitute our spring-board to development in the decade of the 1980s known in our country as the "Decade of the Liquidation of Under-development". This plan will enable us to embark on a process of the generalized recovery of our economy.
277.	This struggle for generalized recovery is not circumscribed within undertakings of an internal character only: it comprises a series of initiatives of larger dimensions.
278.	In the field of sub regional economic and technical co-operation, the People's Republic of Mozambique, together with other independent countries of the region, is taking action with a view to reducing its economic dependence by strengthening its links with them which are intended to achieve meaningful regional integration and the mobilization of their resources for the promotion of national, inter-State and regional policies.
279.	This action is focused primarily on the improvement of strategic sectors, namely transport and communications, agriculture, industry and trade, the structure of which is inadequate at present as it has been inherited from colonialism and cannot therefore meet the needs of the present stage of development.
280.	Allow me in this connexion to quote His Excellency President Samora Machel, who has said:
"The People's Republic of Mozambique, as a socialist country, has always raised very high the flag of peace and co-operation among peoples, which is at the same time the flag of solidarity with the just struggle of the oppressed peoples. We are open to the development of economic and trade relations with all countries irrespective of their social system."
281.	The struggle against under-development find for the radical restructuring of international economic relations is shared by other developing countries which in a concerted action in Arusha, at the Fourth Ministerial meeting of the Group of 77, adopted a comprehensive programme of collective self-reliance and a framework for negotiations that would be conducive to successful results for the fifth session of UNCTAD.
282.	It is important here to stress the political goodwill demonstrated by the developing countries, which, notwithstanding their diversity of interests and the different social systems prevailing among them, have always been able to set up a framework of understanding in all efforts aimed at the democratization of international trade relations. However, we note with great concern that the developed capitalist countries are using all possible devices to cause the further deterioration of international economic relations, which are already weak.
283.	The growing protectionist measures, the ever increasing inflation and monetary fluctuations have led to constant instability in the raw-materials trade and to abuses by imperialist monopolies acting through transnational corporations. We understand this situation to result from an absence of political goodwill on the part of the capitalist countries in the establishment of the New International Economic Order. Their arrogance and persistence, their delaying manoeuvres and the other devices they use with the aim of fragmenting global treatment of matters of international concern, thus evading the fulfilment of their obligations, have led to meaningless achievements at the fifth session of UNCTAD and in other international forums such as the Committee of the Whole Established under General Assembly Resolution 32/174 and the Preparatory Committee for the New International Development Strategy.
284.	In order to maintain their privileged position, which was obtained through exploitation of the developing countries' natural resources, developed countries are now introducing new concepts such as "access to supplies", "selective graduation", utilization of "a global strategy for basic needs", "interdependence" and "differentiation", thus distorting the genuine objective of international co-operation and even distracting us from the development priorities of our countries. That is how imperialism exercises its present subjugation policy in international forums.
285.	We are particularly concerned with the present stalemate of the Third United Nations Conference on the Law of the Sea, and we should like here to mention the constant threats of unilateral legislative decisions concerning the sea-bed made by the industrialized countries in an open challenge to the moratorium decision approved by our world today.
286.	We resolutely condemn those threats, as well as the moves of the United States of America aimed at concluding mini-conventions with other States outside the framework of the United Nations, thus violating the principles of the United Nations enshrined in General Assembly resolution 2749 (XXV).
287.	We urge all Member States to dedicate all their efforts to adopting, as soon as possible, a universal convention within the framework of the New International Economic Order.
288.	Notwithstanding all the divisionist attempts by imperialism among developing countries, the Sixth Conference of Heads of State or Government of Non- Aligned Countries, held recently in Havana, Cuba, took an important step in proposing negotiable solutions for the establishment of the New International Economic Order and a set of global negotiations relating to international economic co-operation for development.
289.	In this connexion we want to express our appreciation for the endorsement of this decision by the Foreign Ministers of the Group of 77 at the meeting held last month here in New York 
290.	My country also welcomes the results regarding institutional and financial issues achieved at the United Nations Conference on Science and Technology for Development.  We sincerely regret that that Conference did not take decisions on the majority of important issues on its agenda, because of traditional intransigence and the lack of political will among certain Western countries.
291.	On the eve of the adoption of the new international development strategy for the third United Nations development decade, and in the present world political and economic context, we feel it necessary to reaffirm our commitment to the objectives and principles enshrined in the Declaration and Programme of Action on the Establishment of a New International Economic Order adopted at the sixth special session of the General Assembly 
292.	Let the great projects that were initiated in connexion with the International Year of the Child enlighten our works in the next decade so that children of all societies may grow up healthy, with adequate food, clothing and education, and in an environment full of love and affection.
293.	Let us apply the national and international directives of the International Year of the Child and go forward towards the construction of a better world for our children. The future of our development lies with them.
294.	The International Year of the Child is coming to its end. Let us now unite and commit ourselves to the protection of new generations from the scourge of war, starvation and misery in the forthcoming decade, the decade of struggle against under-development.
295.	A luta continua.